DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.  
	

Double Patenting, MAINTAINED
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-45 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 22 of U.S. Patent No. 9,631,049 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Inventor’s arguments have been carefully considered, but are not persuasive.  
As outlined in the final Office Action, patented claim 19 teaches a method of recycling a cross-linked polymer comprising degrading the cross-linked polymer under acidic conditions into smaller, soluble molecules and removing the degraded cross-linked polymer.  The cross-linked polymer comprises cleavable links derived from an acid-labile cross-linking agent selected from a list of diagramed compounds.  A number of these diagramed compounds in column 55 are encompassed by the instant curing agent of Formula (1).  Patented claim 22 teaches of small set of acid-labile cross-linking agents selected from the larger set of compounds diagramed in claim 19 - which are also encompassed by the instant curing agent of Formula (1).  
	Instant claim 37 teaches this same method of acidic degradation of the cross-linker and adds the further limitation that the cross-lined polymer is derived from an epoxy resin having at least two epoxide groups.  However, the patented process fully encompasses this limitation, since it is silent with regard to any particular provenance of the cross-linked polymer.  
	Claims 38 and 40 are included in this rejection because one of ordinary skill would have found it obvious to add a solvent, or not, in the patented acid degradation reaction - absent unexpected results.  One would have been motivated to do so by ordinary laboratory/process/economic conditions (choice of acid, efficacy, cost, ease of handling, safety, etc.).  That is, one of ordinary skill would have found it obvious to optimize the prior art process by utilizing, or not, any particular solvent.  In any case, the narrower limitations of the instant process are fully encompassed by the broader claims of the patent.  
	Claims 39 and 41 are included in this rejection because one of ordinary skill would have found it obvious to utilize any particular acid in an efficacious amount in the patented acid degradation reaction - absent unexpected results.  One would have been motivated to do so by ordinary laboratory/process/economic conditions (efficacy, cost, ease of handling, safety, etc.).  In any case, the narrower limitations of the instant process are fully encompassed by the broader claims of the patent.  
	Claims 42-45 are included in this rejection because, as above, one of ordinary skill would have found it obvious to optimize the prior art process with respect to the pertinent reaction conditions, such as separation method, temperature and time, to achieve a particular desired degradation percentage - absent unexpected results. 
That is, one of ordinary skill would have found it obvious to optimize the prior art process by optimizing the pertinent reaction conditions, such as separation method, temperature and time, to achieve a particular desired degradation percentage.  In any case, the narrower limitations of the instant process are fully encompassed by the broader claims of the patent.  
	Inventor argues that instant claim 37 differs in scope from the claims of the reference patent at least for the reason that step (b) of the reference patent is not recited (i.e. removing the degraded cross-linked polymer).  And the examiner is in perfect agreement with inventor that this is so.  Inventor further argues that neither the specification nor the claims of the instant application teach any results-effective variables which would guide one of ordinary skill to arrive at this step (b) and, thus, the instant claims and those of the reference patent are patentably distinct.  The examiner respectfully disagrees.  A teaching of a results-effective variable is not necessary, in the instant application, for one of ordinary skill to envision at a step of removing the degraded cross-linked polymer.  
	The instant method is a method for recycling.  The whole point of recycling is to separate and recover the components.  That being the case, a step of removing the degraded cross-linked polymer (i.e. step (b) of the reference patent), or the components thereof, is intrinsic to a process of recycling – whether or not it is explicitly taught as a step.  

Inventor has submitted a Terminal Disclaimer.  However, the Terminal Disclaimer has not been approved the Patent Legal Research Center because an incorrect form was used.  The Patent Legal Research Center advises that form PTO/SB/26 should be used (not PTO/SB/26a).  

Allowable Subject Matter
Claim 46 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 
US 5,932,682, cited in the IDS appears to be the closest prior art.  The reference teaches a cleavable epoxide resin composition suitable for recycling by solvent (abstract).  The solvent comprises acid (column 7, line 39).  Significantly, the cleavable link (an acetal) is in the diepoxide monomer, not the hardener as is the case for the instant invention.  There is no motivation for one of ordinary skill to remove the cleavable link from the monomer of the cited art and insert it, instead, in the hardener.  The reference does not teach, show, suggest or make obvious the instant recycling process.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/12/2022